DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 10-18 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Applicant’s submitted prior art, Yamazaki et al., US 2016/0118416 A1.
Claim 1 is anticipated by figures 8A-8B and accompanying text which discloses a display module 20 comprising:
. a substrate 100, wherein the substrate comprises a first surface (e.g., upper surface), a second surface (e.g., lower surface) and a plurality of side surfaces (e.g., side surfaces) 
. a display layer (e.g., display element) 
. a protection structure 23 which is arranged at a connection position between two adjacent side surfaces among the plurality of side surfaces of the substrate (see fig 8A-8B and [0112]).
Re claims 2, 4 and 6, wherein the protection structure 23 comprises a connection surface (e.g., surface facing to the substrate side surfaces), and the connection surface connects the two adjacent side surfaces at the connection position and located on the substrate 100 as well as the connection surface is formed as a flat surface or an are surface (see fig. 8A).
Re claim 3, wherein the substrate 100 is made of a glass material (see [0149]).
Re claim 5, wherein the protection structure 23 comprises a first covering body, the connection surface is located on the first covering body, and the first covering body covers the connection position (e.g., side covering the substrate side surfaces).
Re claim 10, wherein an orthogonal projection of the display layer (e.g., display element) on the first surface is located within the first surface, and the protection structure 23 is located in a region other than the orthogonal projection of the display layer on the first surface (see fig 8A). 
Re claim 11, wherein the display layer comprises an electronic ink film layer (see [0312]), and a thin film transistor array 52 is arranged on the substrate 100.
Re claim 12, wherein the protection structure 23 is arranged at the connection position between every two adjacent side surfaces of the substrate (see fig 8A, four corners).
Re claim 13, Yamazaki et al. further disclose a display device 10 comprising the display module 20.
Re claims 14, 16 and 18, wherein the protection structure 23 comprises a connection surface (e.g., surface facing to the substrate side surfaces), and the connection surface connects the two adjacent side surfaces at the connection position and located on the substrate 100 as well as the connection surface is formed as a flat surface or an are surface (see fig. 8A).
Re claim 15, wherein the substrate 100 is made of a glass material (see [0149]).
Re claim 17, wherein the protection structure 23 comprises a first covering body, the connection surface is located on the first covering body, and the first covering body covers the connection position (e.g., side covering the substrate side surfaces).
Allowable Subject Matter
Claims 7-9 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG T NGUYEN/Primary Examiner, Art Unit 2871